                 Case 2:21-cv-00442-BJR Document 21 Filed 04/15/21 Page 1 of 3




 1                                                                           District Judge Barbara J. Rothstein

 2

 3

 4

 5

 6

 7

 8                              UNITED STATES DISTRICT COURT FOR THE
                                  WESTERN DISTRICT OF WASHINGTON
 9                                          AT SEATTLE

10 SUZAN ABDELLA AHMED,                                              CASE NO. 2:21-cv-0442-BJR
11                                                                   JOINT STIPULATION AND
                                       Plaintiff,
                                                                     ORDER HOLDING CASE IN
12                             v.                                    ABEYANCE
13

14 CYNTHIA MUNITA, Director USCIS Seattle
   Field Office; LAURA ZUCHOWSKI, Director
15 USCIS Vermont Service Center; TRACY
   RENAUD, Acting Director U.S. Citizenship and
16 Immigration Services; DAVID PEKOSKE 1,
   Acting Secretary U.S. Department of Homeland
17
   Security; CHRISTOPHER WRAY, Director
18 Federal Bureau of Investigation;

19                                     Defendants.
20

21             Plaintiff brings this litigation pursuant to the Mandamus Act seeking, inter alia, to
22 compel the U.S. Citizenship and Immigration Services (“USCIS”) to adjudicate Plaintiff’s I-360

23 and I-485 applications. Dkt. No. 1. Defendants have yet to answer the Complaint.

24             USCIS has issued a Request for Evidence (“RFE”). Plaintiff has until August 2, 2021 to
25 respond to the RFE. To give Plaintiff sufficient response time, and USCIS sufficient time to

26
     1
      Alejandro Mayorkas became the Secretary of the Department of Homeland Security on February 2, 2021, and
     should be automatically substituted for Defendant David Pekoske under Federal Rule of Civil Procedure 25(d).
         JOINT STIPULATION                                                         UNITED STATES ATTORNEY
         CASE NO. 2:21-cv-0442-BJR                                                700 STEWART STREET, SUITE 5220
                                                                                    SEATTLE, WASHINGTON 98101
                                                                                          (206) 553-7970
              Case 2:21-cv-00442-BJR Document 21 Filed 04/15/21 Page 2 of 3




 1 review Plaintiff’s response, the parties, through their counsel, jointly request that the Court hold

 2 this matter in abeyance through August 31, 2021. The parties agree that this is an acceptable

 3 timeframe and recognize the possibility that this process may moot Plaintiff’s claims.

 4          Accordingly, the parties hereby STIPULATE AND AGREE, AND JOINTLY
 5 REQUEST, that the Court hold this case in abeyance, and order the parties to file a joint status

 6 report on or before August 31, 2021.

 7          DATED this 13th day of April, 2021.
 8                                                Respectfully submitted,
 9                                                TESSA M. GORMAN
                                                  Acting United States Attorney
10
                                                  s/ Michelle R. Lambert
11                                                MICHELLE R. LAMBERT, NYS #4666657
12                                                Assistant United States Attorney
                                                  United States Attorney’s Office
13                                                1201 Pacific Avenue, Suite 700
                                                  Tacoma, WA 98402
14                                                Phone: 253-428-3824
                                                  Fax: 253-428-3826
15                                                Email: michelle.lambert@usdoj.gov
16                                                Counsel for Defendants

17                                                s/ Dree K. Collopy
                                                  DREE K. COLLOPY, D.C. Bar No. 985545
18                                                Benach Collopy LLP
                                                  4530 Wisconsin Avenue NW, Suite 400
19                                                Washington, D.C. 20016
20                                                Phone: 202-644-8600
                                                  Fax: 202-644-8615
21                                                Email: dcollopy@benachcollopy.com

22                                                GIBBS HOUSTON PAW
23
                                                  /s/ Robert Pauw
24                                                ROBERT PAUW WSBA#13613
                                                  1000 Second Avenue, Suite 1600
25                                                Seattle, WA 98104-1003
                                                  Telephone No. (206) 682-1080
26                                                Fax No. (206) 689-2270
                                                  E-mail: rpauw@ghp-law.net
                                                  Counsel for Plaintiff
     JOINT STIPULATION                                                   UNITED STATES ATTORNEY
     CASE NO. 2:21-cv-0442-BJR                                          700 STEWART STREET, SUITE 5220
                                                                          SEATTLE, WASHINGTON 98101
                                                                                (206) 553-7970
              Case 2:21-cv-00442-BJR Document 21 Filed 04/15/21 Page 3 of 3




 1                                                ORDER
 2          The Parties having so stipulated and agreed, the Court hereby ORDERS that this action
 3 shall be held in abeyance through August 31, 2021, and the parties shall file a Joint Status Report

 4 with the Court on or before August 31, 2021.

 5          Dated this      day of      , 2021.
 6

 7

 8

 9                                                       BARBARA J. ROTHSTEIN
                                                         United States District Judge
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


                                                                       UNITED STATES ATTORNEY
     CASE NO. 2:21-cv-0442-BJR                                        700 STEWART STREET, SUITE 5220
                                                                        SEATTLE, WASHINGTON 98101
                                                                              (206) 553-7970
